Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 17 August 2021 has been entered. Claims 4 and 13 have been cancelled. Claims 1, 10 and 17 have been amended. Claims 1 – 3, 5 – 12 and 14 – 20 remain pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (p.11) that the device of Sato is constructed so as to completely prevent all rotation. However, zero rotation would require zero clearance about protrusions 24. Construction with zero clearance would not allow the shuttle (2) to slide, thus rendering the device inoperable. Further, review of Figure 5 of Sato as kindly reproduced by Applicant yields that at least some clearance is clearly depicted by Sato. Therefore, at least some rotation is permitted. Note, too, that a “rotation stop” as pointed out by Applicant and as discussed by Sato is read as merely stopping further rotation at some point rather than preventing any and all rotation.

    PNG
    media_image1.png
    1018
    880
    media_image1.png
    Greyscale

Annotated Extract of Figure 5 (depicting clearance)

Applicant further argues that Sato does not teach a single key interacting with two protrusions. However, the apparent space between keys 11 does not appear to have any functional purpose, and forming a single integrated key from such features is well within the grasp of a person of ordinary skill in the art. Such an improvement would for example result from a desire to perform less machining, thus saving the user time and money.  In fact, Sato is more concerned with the presence of guide recesses than the particular number of projecting keys.  See the 35 USC §103 rejections, below.
Note, too, that each pair of protrusions (11) was previously read as “a key” in the prior action. See for example the rejections of Claims 3 or 13. However, in the interest of clarity and compact prosecution, such a reading is further discussed in the independent claim rejections below.
Applicant further presents arguments regarding the threshold angle discussed in the instant application. Examiner notes that in the instant description, Applicant merely discusses (for example at para [0050]) choosing some maximum allowable angle and gives 5 degrees only as an example. There is no discussion of a minimum angle or intentionally allowing at least a certain amount of rotation as implied by Applicant. To the contrary, Applicant employs the verbiage “the radial protrusion 206 can interact or contact the key 500 to preclude the shuttle 134 from rotating by a substantial angle” (emphasis added), which again appears to be directed more to preventing too much rotation rather than allowing a certain minimum amount of rotation. As Applicant notes, the device of Sato also likely prevents rotation by less than a 5 degree maximum threshold angle. 
Applicant’s argument (p.12) regarding “tighter” manufacturing tolerances is not persuasive because it is unclear to what (if any) degree such tolerances differ between the art of record and the instant invention.
Applicant’s lack of traversal of the Official Notice taken in the prior action is taken as admitted prior art.

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that Applicant’s intent was to delete the final instance of “pressurized fluid to flow from”.  Appropriate correction is required.
Claims 10 and 17 each recite “a threshold angle” in two places. It is understood that the intent is to recite “the threshold angle” in each second instance.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 6, 9 – 12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”) in view of Botosan et al (6,142,037).

Regarding Claim 1, Sato discloses (Figs 2, 4, and 5) a valve with “a valve body (1) comprising a longitudinal cylindrical bore (at A), a first inlet port (D), a second inlet port (C), an outlet port (E), 
…[a] key (for example feature 11 at “upper left” of Fig 5 is read as “a key” but see also “Response to Arguments”, second annotated Extract of Fig 5 at P and further discussion under the rejection of Claim 1, all above) that protrudes radially inward within the longitudinal cylindrical bore (at A); and a shuttle (2) mounted in the longitudinal cylindrical bore (at A) and configured to move axially therein, wherein the shuttle (2) comprises a plurality of radial protrusions (24) that protrude radially outward from, and are circumferentially spaced apart about, a peripheral surface of the shuttle (2; see Figs 4 and 5), and wherein the key (11) of the valve body (1) is interposed between a first radial protrusion (for example, 24, at “top”) and a second radial protrusion (24, at “left”; see Fig 5) of the plurality of radial protrusions (24), such that the key (11) of the valve body (1) interacts with the first radial protrusion (24, top) to preclude the shuttle (2) from rotating about a longitudinal axis of the shuttle in a first direction by more than a threshold angle (inherent that some given angle isn’t exceeded), and interacts with the second radial protrusion (24, left) to preclude the shuttle (2) from rotating about the longitudinal axis of the shuttle in a second direction by more than a respective threshold angle (inherent, as discussed above) wherein the shuttle (2) is configured to shift between: (i) a first position (that is, when the shuttle (2) is shifted to the right) adjacent to the first inlet port (D), wherein at the first position the shuttle blocks the first inlet port while allowing the second inlet port (C) to be fluidly coupled to the outlet port (E), and (ii) a second position (Fig 2) adjacent to the second inlet port (C), wherein at the second position the shuttle blocks the second inlet port (C) while allowing [[pressurized fluid to flow from]] the first inlet port (D) to be fluidly coupled to the outlet port (E).”
To clarify, Sato is read as teaching a key 11 (see also “Second Annotated Extract of Figure 5”, at P, below) at the location depicted. This key is functionally identical to a projection that is solid throughout the arc, a form that is notoriously well known in the art when solving the problem of preventing full rotation of a body. Furthermore, Botosan teaches exactly this concept.
Specifically, Botosan (for example at Figs 4, 4A, 5) teaches preventing relative rotation between a body (56) and a valve element (7, at 42) using not more than one projection or key (64, at “bottom” of Fig 4A) at a given location that is solid throughout an arc and a protrusion (of 42) on either side of the key (64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato by forming the key as a single unbroken arc as taught by Botosan in order to yield the predictable result of preventing relative rotation of the valve member while minimizing machining of the device, thus reducing cost and production time.
Note that while Sato may intend for different pressure and outlet functions of various connections, it is the structure, not the function that renders an invention patentably distinct. If the device can necessarily or inherently meet the limitations of the claim, the claim limitations are anticipated by the prior art.


    PNG
    media_image2.png
    474
    349
    media_image2.png
    Greyscale

Second Annotated Extract of Figure 5
(depicting protrusion 11, outlined at “P”)

Sato further teaches a valve in which:

Regarding Claims 2 and 11, there is “a first fitting (Sato Fig 2, 12) mounted to the first inlet port (D) and fluidly coupled to the first source (necessary or inherent as noted above), a second fitting (Fig 2, 11) mounted to the second inlet port (C) and fluidly coupled to the second source (necessary or inherent as noted above), 
…wherein either the first fitting (12) or the second fitting forms a first seat for the shuttle (2) to interact therewith when the shuttle is in the first position (again, shifted to the right), and wherein the valve body (1) forms a second seat (at left) for the shuttle (2) to interact therewith when the shuttle is in the second position (Fig 2).”
Sato does not explicitly teach a fitting mounted at and exhaust port, should E be chosen as such.
However, Official Notice is hereby taken that it is notoriously well known in the art, and is in fact generally necessary to convey fluid to or from a valve port, and that an exhaust port may require such a fluid line.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the teachings of Sato by adding a fitting at E in order to yield the notoriously well known result of permitting egress of fluid without allowing an attached line to become detached, thus allowing conveyance of the fluid away from the valve, for example to reduce noise in the area or to insure that the sudden expulsion of fluid does not interfere with other components or machine operation.

Regarding Claim 3, “the key (Sato Fig 5, 11) is shaped as an arc (key 11 forms at least some portion of an arc) that protrudes into a curved space ( see Fig 5) between the two radial protrusions (see at least two of features 24) of the plurality of radial protrusions.”

Regarding Claim 5, “the shuttle (Sato, 2) comprises a central portion (at leader for 2) interposed between (see Figs 2 and 4) a first end portion (at leader for 5, hereinafter “at 5”) and a second end portion (22), wherein the plurality of radial protrusions (24) protrude radially outward from, and are circumferentially spaced apart about, the peripheral surface of the central portion (see annotation of Fig 4, below, at G), and wherein the central portion (at G) has a larger diameter than respective diameters of the first end portion (at 5) and the second end portion (22).”

    PNG
    media_image3.png
    558
    432
    media_image3.png
    Greyscale

Annotated Figure 4

Regarding Claim 6, “the plurality of radial protrusions (Sato, 24) extend longitudinally for at least a partial length of the central portion (at 2).”

Regarding Claim 9, “the second inlet port (Sato, D) is coaxial with, and mounted opposite to, the first inlet port (C), and wherein the outlet port (E) is disposed transverse to the first inlet port (D) and the second inlet port (C).”

Regarding Claim 10,  Sato discloses (Figs 2, 4 and 5) a system with “a first source of pressurized fluid; a second source of pressurized fluid (that is, Sato discusses the use of “charging” and “injection” ports, which necessarily or inherently require pressure sources; alternatively, the “air clutch” described at p.3 of the translation supplied by Applicant); and a shuttle valve comprising: “a valve body (1) comprising a longitudinal cylindrical bore (at A), a first inlet port (D) fluidly coupled to the first source (necessary or inherent as noted above), a second inlet port (C) fluidly coupled to the second source (necessary or inherent as noted above), an outlet port (E), and 
[a] key (for example feature 11 at “upper left” of Fig 5 is read as “a key” but see “Response to Arguments” and second annotated Extract of Fig 5 at P, above, and further discussion, below) that protrudes radially inward within the longitudinal cylindrical bore (at A); and a shuttle (2) mounted in the longitudinal cylindrical bore (at A) and configured to move axially therein, wherein the shuttle (2) comprises a plurality of radial protrusions (24) that protrude radially outward from, and are circumferentially spaced apart about, a peripheral surface of the shuttle (2; see Figs 4 and 5), and wherein the key (11) of the valve body (1) is interposed between a first radial protrusion (for example, 24, at “top”) and a second radial protrusion (24, at “left”; see Fig 5) of the plurality of radial protrusions (24), such that the key (11, as discussed above) of the valve body (1) interacts with the first radial protrusion (24, top) to preclude the shuttle (2) from rotating about a longitudinal axis of the shuttle in a first direction by more than a threshold angle (for example, less than 360°, but see also “Response to Arguments”, above), and interacts with the second radial protrusion (24, left) to preclude the shuttle (2) from rotating about the longitudinal axis of the shuttle in a second direction by more than a respective threshold angle (for example, less than 360°), wherein the shuttle (2) is configured to shift between: (i) a first position (that is, when the shuttle (2) is shifted to the right) adjacent to the first inlet port (D), wherein at the first position the shuttle blocks the first inlet port while allowing pressurized fluid to flow from the second source  (necessary or inherent as noted above) through the second inlet port (C) to the outlet port (E), and (ii) a second position (Fig 2) adjacent to the second inlet port (C), wherein at the second position the shuttle blocks the second inlet port (C) while allowing pressurized fluid to flow from the first source (necessary or inherent as noted above) through the first inlet port (D) to the outlet port (E).”
To clarify, Sato is read as teaching a key 11 (see also “Second Annotated Extract of Figure 5”, at P, above) at the location depicted. This key is functionally identical to a projection that is solid throughout the arc, a form that is notoriously well known in the art when solving the problem of preventing full rotation of a body. Furthermore, Botosan teaches exactly this concept.
Specifically, Botosan (for example at Figs 4, 4A, 5) teaches preventing relative rotation between a body (56) and a valve element (7, at 42) using not more than one projection or key (64, at “bottom” of Fig 4A) at a given location that is solid throughout an arc and a protrusion (of 42) on either side of the key (64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato by forming the key as a single unbroken arc as taught by Botosan in order to yield the predictable result of preventing relative rotation of the valve member while minimizing machining of the device, thus reducing cost and production time.
Note that while Sato may intend for different pressure and outlet functions of various connections, it is the structure, not the function that renders an invention patentably distinct. If the device can necessarily or inherently meet the limitations of the claim, the claim limitations are anticipated by the prior art.

Sato further teaches a valve in which:

Regarding Claim 12, “the key (Sato, Fig 5, 11 as modified by Botosan) is shaped as an arc (key 11 forms at least some portion of an arc) that protrudes into a curved space ( see Fig 5) between the two radial protrusions (see at least two of features 24) of the plurality of radial protrusions.”

Regarding Claim 14, “the shuttle (Sato, 2) comprises a central portion (at leader for 2) interposed between (see Figs 2 and 4) a first end portion (at leader for 5, hereinafter “at 5”) and a second end portion (22), wherein the plurality of radial protrusions (24) protrude radially outward from, and are circumferentially spaced apart about, the peripheral surface of the central portion (see annotation of Fig 4, above, at G), and wherein the central portion (at G) has a larger diameter than respective diameters of the first end portion (at 5) and the second end portion (22).”

Regarding Claim 15, “the plurality of radial protrusions (Sato, 24) extend longitudinally for at least a partial length of the central portion (at 2).”

Regarding Claim 17, when making and/or using the device of Sato, one necessarily performs the step(s) of “providing a valve body (1) of the shuttle valve, wherein the valve body (1) comprises a longitudinal cylindrical bore (at A), a first inlet port (D), a second inlet port (C), and an outlet port (E), and wherein the valve body comprises 
…[a] key (for example feature 11 at “upper left” of Fig 5 is read as “a key” but see also “Response to Arguments”, second annotated Extract of Fig 5 at P and further discussion under the rejection of Claim 1, all above) that protrudes radially inward within the longitudinal cylindrical bore (at A); and mounting a shuttle (2) in the longitudinal cylindrical bore (at A) of the valve body (1); wherein the shuttle (2) comprises a plurality of radial protrusions (24) that protrude radially outward from a central portion of the shuttle (2; see Figs 4 and 5), wherein the plurality of radial protrusions (24) are circumferentially spaced apart about a peripheral surface of the central portion (2; see Figs 4 and 5), and wherein the key (11) of the valve body (1) is interposed a first radial protrusion (for example, 24, at “top”) and a second radial protrusion (24, at “left”; see Fig 5) of the plurality of radial protrusions (24), such that the key (11, or “P”, as above) of the valve body (1) interacts with the first radial protrusion (24, top) to preclude the shuttle (2) from rotating about a longitudinal axis of the shuttle in a first direction by more than a threshold angle (for example, less than 360°, see also the discussion under “Response to Arguments”, above), and interacts with the second radial protrusion (24, left) to preclude the shuttle (2) from rotating about the longitudinal axis of the shuttle in a second direction by more than a respective threshold angle (for example, less than 360°).”
To clarify, Sato is read as teaching a key 11 (see also “Second Annotated Extract of Figure 5”, at P, above) at the location depicted. This key is functionally identical to a projection that is solid throughout the arc, a form that is notoriously well known in the art when solving the problem of preventing full rotation of a body. Furthermore, Botosan teaches exactly this concept.
Specifically, Botosan (for example at Figs 4, 4A, 5) teaches preventing relative rotation between a body (56) and a valve element (7, at 42) using not more than one projection or key (64, at “bottom” of Fig 4A) at a given location that is solid throughout an arc and a protrusion (of 42) on either side of the key (64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato by forming the key as a single unbroken arc as taught by Botosan in order to yield the predictable result of preventing relative rotation of the valve member while minimizing machining of the device, thus reducing cost and production time.

Regarding Claim 18, “mounting a first fitting (12) to the first inlet port (D), a second fitting (11) to the second inlet port (C),
…wherein either the first fitting (12) or the second fitting forms a first seat (at 41) for the shuttle (2), and wherein the valve body (1) forms a second seat (at 21) for the shuttle (2).”
Sato does not explicitly teach a fitting mounted at an exhaust port, should E be chosen as such.
However, Official Notice is hereby taken that it is notoriously well known in the art, and is in fact generally necessary to convey fluid to or from a valve port, and that an exhaust port may require such a fluid line.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the teachings of Sato by adding a fitting at E in order to yield the notoriously well known result of permitting egress of fluid without allowing an attached line to become detached, thus allowing conveyance of the fluid away from the valve, for example to reduce noise in the area or to insure that the sudden expulsion of fluid does not interfere with other components or machine operation.

Claim(s) 7, 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”) in view of Botosan et al (6,142,037) as applied to Claims 5, 14 and 17, above, and further in view of Presnell (2,811,979).

Regarding Claims 7, 8 and 16, Sato as modified by Botosan does not teach O-ring seals.
Presnell teaches (Fig 2) a shuttle of a shuttle valve in which “the central portion (46) comprises a first flanged portion (50) at a first end thereof, a second flanged portion (51) at a second end thereof, and a middle portion (46) disposed between the first flanged portion (50) and the second flanged portion (51), wherein the middle portion (46) has a smaller diameter compared to the first flanged portion (50) and the second flanged portion (51)”,
and
“the first end portion of the shuttle comprises a first annular groove (54) configured to receive a first radial seal (56) therein, and wherein the second end portion of the shuttle comprises a second annular groove (55) configured to receive a second radial seal (57) therein.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato in view of Botosan to seal with O-rings and to use grooves to retain the O-rings as taught by Presnell in order to yield the predictable result of simplifying the device by reducing the number of parts, thus reducing production cost and assembly time while improving reliability by reducing valve complexity.

Regarding Claim 20, Sato as modified by Botosan does not teach O-ring seals.
Presnell teaches (Fig 2) a shuttle of a shuttle valve with a central portion (46) between two end portions (48, 49) with grooves (54, 55), where one necessarily performs the step(s) of mounting the radial seals (56, 57) in the grooves (54, 55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato in view of Botosan to seal with O-rings and to use grooves to retain the O-rings as taught by Presnell in order to yield the predictable result of simplifying the device by reducing the number of parts, thus reducing production cost and assembly time while improving reliability by reducing valve complexity.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”) in view of Botosan et al (6,142,037) as applied to Claim 17, above, and further in view of Legris (3,917,318).

Regarding Claim 19, Sato as modified by Botosan does not discuss mounting of the valve.
Legris (Fig 1) teaches a fluid handling device with a transverse mounting hole (16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato in view of Botosan to include a mounting hole as taught by Legris, in order to yield the predictable result of providing a more robust installation by insuring that the device cannot move out of the position desired by the installer, thus also reducing possible vibration due to operation of attached equipment or due to fluid effects such as water hammer or cavitation.
When making and/or using the device of the combination, one necessarily performs the step(s) of fastening a fastener through the mounting hole to affix the device to a surface. See also Legris at Figure 15 and column 3, lines 63-68.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753